Citation Nr: 1039198	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
being due to the service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to April 1958, 
from March 1960 to March 1973, and from March 1973 to June 1979.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma.  

Upon reviewing the claims folder, the Board referred the matter 
to the Veterans Health Administration (VHA) for an advisory 
opinion concerning the Veteran's sleep apnea.  This occurred in 
April 2010.  The advisory opinion has been obtained and has been 
included in the claims folder for review.  It is noted that the 
Veteran, along with his representative, were given the 
opportunity to provide any comments with respect to the opinion 
and those comments have also been included in the claims folder 
for review.


FINDINGS OF FACT

1.  Service connection is in effect for type II diabetes 
mellitus.  

2.  The Veteran's sleep apnea is related, at least in part, to 
his service-connected type II diabetes mellitus.  


CONCLUSION OF LAW

Sleep apnea is proximately due to or the result of the service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, in this decision, the Board grants service connection 
for sleep apnea, which represent complete grants of the benefits 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.

The Veteran seeks service connection for sleep apnea.  He asserts 
that the condition is the result of or caused by or aggravated by 
his service-connected type II diabetes mellitus.  He has argued 
that "but for" his type II diabetes mellitus, he would not have 
developed sleep apnea.  To support his claim for benefits, the 
Veteran has pointed to private and VA doctors' opinions that 
purportedly corroborate his assertions.  A private medical record 
of June 2007, from a Doctor J. R. Houck, indicates that the 
Veteran's diabetes mellitus was difficult to control.  Because of 
the Veteran's sleep disorder, the Veteran was developing insulin 
resistance which made his diabetes worse.  A VA doctor proffered, 
in September 2007, an opinion that indicated that the Veteran's 
diabetes and resultant obesity "more likely than not contributes 
to his sleep apnea. . . ."  

In conjunction with his claim for benefits, the Board referred 
the Veteran's claim to the VHA for an opinion concerning the 
etiology of the Veteran's sleep apnea.  That opinion is of record 
and was accomplished in June 2010.  Unfortunately, the opinion, 
on its face, appears to be a nonopinion.  That is, the examiner 
wrote that the Veteran's sleep apnea was not caused by or the 
result of his diabetes mellitus.  However, then the examiner 
contradicted himself by saying that the Veteran's diabetes 
mellitus was not service-connected - which it is.  The examiner 
further hypothesized that the Veteran was genetically pre-
disposed to be obese and that it was his obesity that resulted in 
the diabetes, his insulin resistance, and the sleep apnea.  This 
is contrary to the opinion of the VA doctor, dated September 
2007, who suggested that the diabetes mellitus caused the 
obesity, which in turn, led to the development of sleep apnea.  
The VHA examiner did not provide any additional discussion on the 
matter nor did he comment on the VA examiner's opinion of 
September 2007 or the private medical opinion of June 2007.  

It is noted that the only medical opinion establishing some type 
of relationship between the Veteran's service-connected type II 
diabetes mellitus and his sleep apnea are the statements provided 
by the VA doctor and the private physician.  Moreover, the only 
contrary evidence of an etiological relationship between the two 
disorders is the VHA opinion of June 2010.  None of the other 
medical records contained in the claims folder provide either a 
positive or negative opinion with respect to any relationship 
between the disorder and the disability.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, service connection may also be granted for disability 
that is proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 
3.310 were amended, effective from October 10, 2006; the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Because the Veteran submitted his claim after 
October 10, 2006 (the effective date of the amended provisions), 
the Board will apply the newer version of 38 C.F.R. § 3.310, 
which is not more favorable to the claimant because it does 
require the establishment of a baseline before an award of 
service connection may be made.  When a regulation changes and 
the former version is more favorable, VA can apply the earlier 
version of the regulation for the period prior to, and after, the 
effective date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.

The medical evidence shows that the Veteran now suffers from 
sleep apnea.  The Veteran's treating physicians have opined that 
there is a causal relationship between the Veteran's service-
connected type II diabetes mellitus and the sleep apnea.  A VHA 
doctor has concluded the opposite.  

With regard to this evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and in 
so doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (it is not error for the Board to 
favor the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held that a claims file review, as it pertains to 
obtaining an overview of a Veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other means 
by which a physician can become aware of critical medical facts, 
such as a history of treating the service member for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, 
in Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, the Board finds that the Veteran's personal 
doctors' conclusions to be more probative than the supposition 
provided by the VHA examiner.  The doctors both had hands-on 
experience in dealing with the Veteran's various medical 
problems, symptoms, and manifestations.  Both of the doctors had 
a long history in treating the Veteran and both were very 
definite in making their assertions.  With respect to the opinion 
provided by the VHA examiner, while he did offer statements in 
his opinion, he did not conclusively rule-out the conclusions 
offered by the VA and private doctors.  Moreover, the VHA 
examiner's opinion was confusing in that the examiner did not 
seem to understand that the Veteran was service-connected for 
diabetes mellitus and that the condition was etiologically 
related to the Veteran's exposure to chemical dioxins.  To the 
Board, it seems as though the private and VA physicians have 
based their assertions after treating the Veteran and observing 
the progressions of the sleep apnea with respect to the diabetes 
mellitus whereas the VHA examiner has offered a cold, equivocal 
opinion that is possibly deficient.

Accordingly, the Board attaches the most significant probative 
value to the statements provided by the VA doctor in September 
2007 and the private physician in June 2007 as they are 
consistent with the evidence of record and included an access to 
the accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (Factors for assessing the probative 
value of a medical opinion include the thoroughness and detail of 
the opinion.).

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. 
§ 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  The Court pointed out in 
Gilbert that under the benefit of the doubt doctrine established 
by Congress, when the evidence is in relative equipoise, the law 
dictates that the Veteran prevails.  In view of the foregoing, 
the Board finds that the evidence is, at least, in equipoise.  
Because the evidence is in equipoise, and since the Veteran is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that the Veteran's sleep apnea is a complications of or 
secondary to the Veteran's service-connected type II diabetes 
mellitus.  Therefore, service connection can be granted on a 
secondary basis, and as such, secondary service connection is 
warranted in this case.


ORDER

Service connection for sleep apnea, to include as being due to 
the service-connected type II diabetes mellitus, is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


